DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 C.F.R. §1.111, filed July 1, 2022.  
Response to Arguments
3. 	In view of Applicant’s amendment to the title of the invention (AMEMDMENT, page 2), the objection to the title as set forth in the prior Office action (Ex Parte Quayle) dated June 3, 2022, page 2, is withdrawn.
4.	Applicant’s amendments to the claims after the Ex Parte Quayle Office action are of a formal nature which are not seen to affect the scope of the claims.  Therefore, the amendments are acceptable.
5.	Claims 1-7 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s
information processing system comprising a printing apparatus and a print server, the
print server including “first circuitry configured to: generate guest account information in
accordance with an account creation request from the printing apparatus, the guest
account information including a user identifier for identifying a user of a guest
information processing terminal, an available print count representing number of times
allowed to execute printing with the printing apparatus, and an apparatus identifier for
identifying the printing apparatus,” in combination with the printing apparatus including:
“second circuitry configured to: receive, from the guest information processing terminal,
authentication information for executing the printing, acquire the guest account information and the print file corresponding to the guest account information from the
print server based on the apparatus identifier and the user identifier of the user of the
guest information processing terminal authenticated with the authentication information,
control execution of the printing in accordance with the acquired print file, and update
the available print count in the acquired guest account information based on a result of
executing the printing, and transmit the updated available print count to the print server,”
wherein the first circuitry of the print server is further configured to “based on the updated available print count received from the printing apparatus, update the available print count in the guest account information of the guest information processing terminal
having executed the printing among one or more sets of guest account information
stored in the memory.”
           Claims 2 and 3 depend from claim 1.
           Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s
server comprising “circuitry configured to: generate guest account information in
accordance with an account creation request from a printing apparatus, the guest
account information including a user identifier for identifying a user of a guest
information processing terminal, an available print count representing number of times
allowed to execute printing with the printing apparatus, and an apparatus identifier for
identifying the printing apparatus,” in combination with “the circuitry being further configured to: acquire the guest account information and the print file corresponding to the guest account information from the memory based on the apparatus identifier and the user identifier of the user of the guest information processing terminal, the apparatus identifier and the user identifier having been received from the printing apparatus, transmit the acquired print file to the printing apparatus, receive an updated available print count from the printing apparatus, the updated available print count resulting from updating the available print count based on a result of executing the printing, and based on the updated available print count received from the printing apparatus, update the available print count in the guest account information of the print information processing terminal having executed the printing among one or more sets of guest account information stored in the memory.”
           Claims 5 and 6 depend from claim 4.
           Claim 7, drawn to an information processing method, similarly recites the
allowable subject matter of claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677